      Case 2:13-cr-00269-KJM Document 124 Filed 08/12/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

11    UNITED STATES OF AMERICA                         Case No. 2:13-cr-269 KJM
12        Plaintiff,                                   ORDER ON MOTION OF LIDA AMIN
13                                                     FOR EARLY TERMINATION OF
           vs.                                         SUPERVISED RELEASE
14
      Lida Amin,
15
16       Defendant.

17
18
19           Upon consideration of the unopposed Motion of Lida Amin for Early Termination of

20   Supervised Release and the entire record in this case, and the Court finding under 18 U.S.C.
21
     § 3583(e)(1) that early termination is warranted by Ms. Amin's conduct and the interest of justice,
22
     it is hereby
23
             ORDERED that the motion is granted; and it is further
24
25           ORDERED that Ms. Amin's supervised release is terminated, effective immediately.

26   Dated: August 11, 2020.
27
28

                                                     -1-
     ORDER RE MOTION FOR EARLY TERMINATION                                       Case No. 2:13-cr-269-KJM
